Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 08/31/2022 is acknowledged. Claim 6 is hereby rejoined as the burden to search the method of using with the method of making would not be undue.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mouse model of disease having inflammation at a cerebral blood vessel comprising intravenous administration of CD4-positive T-cells that are reactive to myelin oligodendrocyte glycoprotein (MOG) to a mouse that is under chronic mental stress, leading to inflammation in the brain of the mouse method, does not reasonably provide enablement for any non-human species of animal other than mouse, any stress condition other than a social or mental stress, any mode of delivery of the T-cells, or any antigen other than MOG.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention relates to modeling autoimmune disease of the central nervous system by using stress to create inflammation in the nervous system and administration of antigen-specific T-cells to the animal that react to a CNS antigen. 
Claim 1 is drawn to a method comprising making CD4-positive T-cells exist in the body of a non-human animal that is under a stress condition, wherein the CD4-positive T-cells are reactive to an antigen derived from central nervous system tissue. The claims are overly broad with regard to the species of animal, the nature of the stress condition, the mode of administration of the cells and the antigen that the CD4-positive cells are specific for. 
Arima (2012, Cell, 148:447-457; IDS) taught isolating myelin oligodendrocyte glycoprotein (MOG)- specific T-cells from MOG immunized mice and introducing the cells into other mice to induce Experimental Autoimmune Encephalomyelitis (EAE) via an autoimmune response targeting MOG that is expressed in the myelin sheath of neurons of the CNS. The cells were introduced via the tail vein and were found to exit the vasculature via an inflammation-induced “gate” and accumulate at the fifth lumbar spinal cord. Arima found that the accumulation at L5 was due to a gravitational ‘stress’ on the soleus muscle and that stressing different muscles altered the location of the gate along the CNS (see pages 450-451 and Arima, 2015, Mediators of Inflammation, Vol. 2013, pages 1-8, Article ID 898165 at page 4, paragraph bridging columns, referred to as Arima-2015a). Stimulation (stress) of the quadriceps, whose afferent nerves come from the lumbar spine, and stimulation of the triceps, whose afferent nerves come from ganglia residing between C5 and T5, led to inflammatory response at L3 and between C5 and T5, respectively. The review by Arima-2015a depicts these results at Figure 6 and, importantly, hypothesizes that social and mental stresses will gate at specific ventricles of the brain.

    PNG
    media_image1.png
    411
    684
    media_image1.png
    Greyscale

Arima-2015a discusses the “gate theory” which “describes how regional neural stimulations direct immune cell infiltration into target organs by crossing gates located at various blood venules” (page 7).
Administration of the MOG-reactive CD4-positive T-cells leads to EAE induction within 1 week of administration and the symptoms disappear at about 2-3 weeks, leading to a remission phase. It is at this time the cells accumulate at L5 (see Arima, 2015, eLife, 4:e08733, pages 1-23, referred to as Ariuma-2015b; IDS). Arima-2015b found that pain as a stressor can induce a relapse of EAE symptoms. Kamimura (2018, International Immunology, 30:281-289) depicts how pain activates the anterior cingulate cortex, which is a pain processing area in the brain (see Figure 3). Kamimura teaches that pain induction on the same day as MOG-targeted T-cells leads to prolonged EAE symptoms and that pain administration after remission leads to relapse (see page 283). Kamimura found that pain leads to immune cells to accumulate at the ventral vessels of the L5 cord followed by the infiltration of the MOG-recognizing T-cells. Gravity-induced stresses lead to dorsal accumulation. Post-filing, and consistent with the instant specification, Arima (2017, eLIFE, 6:e25517, pages 1-27; IDS) teaches chronic stresses of sleep deprivation or rearing in wet bedding at the time of MOG-reactive T-cells leads to a severe phenotype that can include death while stress alone, T-cells alone or stress with T-cells reactive to other antigens do not cause the sever phenotype (see page 3). Transient stresses did not have this effect. As with the instant specification, Arima-2017 found that induction of the EAE model under the chronic stress situations lead to microinflammation at the boundary area of the third ventricle region, thalamus and dentate gyrus and that MOG-reactive, pathogenic CD4-positive T-cells, when administered under these conditions enter this area thought the “stress gateway reflex”.
With regard to the breadth of animal species encompassed by the claims, Arima (2012) taught that pathogenic T-cell migrate through the spleen prior to the CNS and did not show early accumulation at L5, as is observed in the mouse (see page 454). Thus, the gateway locations do not appear to be conserved between species. 
Thus, the art and specification support that there are various stress-induced gateways at different CNS locations that allow passage of immune cells from the vasculature and through the CNS. These cells can cause disease phenotypes when they are reactive to MOG, a protein in the myelin sheath of neurons. These gateways are different in different species and their locations are dependent on the type of stressor. The instant specification teaches a chronic mental stress condition such as sleep deprivation or wet bedding, leads to a gateway in the cerebral vasculature in the boundary area of the third ventricle, thalamus and dentate gyrus.  No other types of stress lead to a gateway at this location. For example, gravity, pain, and electrical stimulation lead to gateways more caudal in the CNS. For these reasons, as supported by the art and specification, the specification does not enable carrying out the claimed method in species other than mouse, using any stress condition other than chronic mental stress, with any auto-reactive T-cell other than those reactive to MOG, when the T-cells are present through any mode of administration other than intravenous administration. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a disease “modeling” non-human animal. Claim 3 recites that the disease modeling non-human has the disease multiple sclerosis. A disease model is not not the same as an animal having the disease. Thus, it is unclear if claim 3 is intended to encompass a model of disease or the natural disease itself.
Claim 6 is unclear at step (ii). It is not clear iuf the step is referring to making the CD4 positive cells or if it is referring to the introduction of the CD4-positive cells into the non-human animal. 
Claim 6 is unclear because it appears to be incomplete at step (iii). The claim ends with a mental step and does not recite a nexus between an observation and a result. For example, wording such as “wherein a decrease in symptoms in the treated animal is indicative of….” Would complete the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1. Claim 1 is drawn to a method of producing a disease model. However, the additional steps of claim 6 do not limit the method of producing the disease model. Claim 6 adds limitations regarding a method of screening.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632